      Case 1:20-cv-02044-DLC Document 29 Filed 08/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               20cv2044(DLC)
JAMES NORALES,                         :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
DETECTIVE WILFREDO ACEVEDO (N.Y.P.D.) :
SHIELD #6499; DETECTIVE KENNETH        :
FAULKNER (N.Y.P.D.) SHIELD #4612;      :
ASSISTANT DISTRICT ATTORNEY REBECCA    :
DUNNAN; JOHN/JANE DOE POLICE OFFICERS :
AND PROSECUTORS #1-10 (THE NAME(S)     :
JOHN/JANE DOE BEING FICTITIOUS AS THE :
REAL NAME(S) ARE PRESENTLY UNKNOWN),   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On August 5, 2020, Rebecca Dunnan, a defendant in this

malicious prosecution case, requested that certain grand jury

testimony in the underlying criminal case against the plaintiff

in this action be unsealed so that Dunnan may reference such

testimony in her forthcoming motion to dismiss the complaint.

Accordingly, it is hereby

     ORDERED that the parties’ request to unseal the grand jury

testimony in the underlying criminal case is granted for the

limited purpose of allowing the parties to reference such

testimony in the instant action.      Pending further order of this

Court, the grand jury testimony itself, as well as any

quotations from the testimony, shall be redacted from the public

record in this case and filed under seal in their submissions in
         Case 1:20-cv-02044-DLC Document 29 Filed 08/06/20 Page 2 of 2


this lawsuit.     The parties may, however, summarize the testimony

in their publicly filed documents.




Dated:       New York, New York
             August 6, 2020

                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      2
